DETAILED ACTION
The applicant’s amendment filed on May 31, 2022 was received.  Claim 3 was cancelled.  Claims 1, 2, 11, 16 and 18 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claims 9 and 16, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claims 9 and 16 as detailed in the Office action dated March 2, 2022.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claims 1 and 11, and further view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 1-8 and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. as detailed in the Office action dated March 2, 2022.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claims 1 and 11, and further view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 10 and 17 under 35 U.S.C. 103 as being unpatentable over Makino et al. as detailed in the Office action dated March 2, 2022.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (hereinafter “Makino”) (U.S. Pub. No. 2019/0088994A1, already of record) in view of Kim (U.S. Pub. No. 2020/0058940A1).
Regarding claims 1 and 11, Makino teaches an all-solid state secondary battery 10 comprising having a negative electrode collector 1, a negative electrode active material layer 2, a solid electrolyte layer 3, a positive electrode active material layer 4 (composite cathode), and a positive electrode collector 5 (substrate) in this order.  A solid electrolyte composition may be used in each of the negative electrode active material layer 2, the positive electrode active material layer 4, and the solid electrolyte layer 3 (see paragraph 38; FIG. 1).
The solid electrolyte composition includes (A) an inorganic solid electrolyte, (B) a binder, and (C) a dispersion medium (see paragraph 43).  The solid electrolyte composition may additionally include a conductive auxiliary agent, and, when used in the negative electrode active material layer 2 or positive electrode active material layer 4, active materials (see paragraphs 153 and 155).  The solid electrolyte composition may also contain a lithium salt, specifically a fluorine-containing organic lithium salt such as LiN(CF3CF2SO2)-2 (LiBETI) (see paragraphs 130 and 133).
As a positive electrode active material, elements capable of being complex with Li such as sulfur (active elemental sulfur) may be used (see paragraph 158).
As a negative electrode active material, a lithium single body or lithium alloys may be used (lithium anode) (see paragraph 172).
The solid electrolyte composition may include, as an inorganic solid electrolyte, a sulfide-based inorganic solid electrolyte (see paragraph 49).  The solid electrolyte composition may also contain an ion liquid (see paragraph 139).  The solid electrolyte composition may include, as a conductive auxiliary agent, carbonaceous materials (see paragraph 153).
Each of the negative electrode active material layer 2, a solid electrolyte layer 3, a positive electrode active material layer 4 may be composed of multiple layers (see paragraph 220).  Thus, given multiple positive electrode active material layers, the layer closest to the solid electrolyte layer may be considered equivalent to the claimed coating layer.
Although Makino makes a point to explicitly distinguish their inorganic solid electrolyte from organic solid electrolytes which utilize high-molecular-weight compounds such polyethylene oxide as an ion conductive medium (see paragraphs 46 and 261), Makino acknowledges that organic compounds may still be used as binders in the inorganic solid electrolyte (see paragraph 260).  Makino teaches that the binder is not particularly limited as long as the binder is an organic polymer (see paragraph 70).  Makino does not explicitly teach polyethylene oxide as a polymer binder.
Kim teaches an all-solid-state battery 1 including a solid electrolyte layer 10, wherein the solid electrolyte layer 10 includes a binder, the binder containing as a polymer binder, polyethylene oxide (see paragraphs 49, 50 and 54).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized polyethylene oxide as the polymer binder of Makino as taught by Kim because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 2, Makino teaches that the inorganic solid electrolyte may include oxide-based inorganic solid electrolytes and that multiple inorganic solid electrolytes may be used in combination (see paragraphs 47 and 66).  As oxide-based inorganic solid electrolytes, LiPOD1 (where D1 is Co) and LiA1ON (where A1 is C) may be used (N-C-Co composite).
Regarding claims 4, 5 and 12, Makino teaches as an exemplary sulfide-based inorganic solid electrolyte, Li10GeP2S12 (see paragraph 56).
Regarding claims 6 and 13, Makino teaches that the sulfide-based inorganic solid electrolyte may comprise Li2S and P-2S-5 at a ratio of 60:40 to 90:10 (see paragraph 55).
Regarding claims 7 and 14, Makino teaches that the conductive auxiliary agent may comprise graphite, carbon black, vaper-grown carbon fibers, carbon nanotubes or graphene (see paragraph 153).
Regarding claims 8 and 15, Makino teaches that the ion liquid is made of a cation and an anion (see paragraph 141).  The cation may include a pyrrolidinium cation having an alkyl substituent group, wherein the alkyl substituent group has its own alkyl substituent group P (see paragraphs 124, 125 and 144).  The anion may include a bis(fluorosulfonyl)imide ion (PY14FSI) (see paragraph 146).
Regarding claims 9 and 16, although Makino does not explicitly teach a viscosity of the composite cathode of at least 3000 cP, one of ordinary skill in the art would expect the positive electrode active material layer 4 of Makino to exhibit the claimed viscosity because the positive electrode active material layer 4 of Makino is substantially identical to the claimed composite cathode in both structure and composition.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claims 10 and 17, although Makino does not explicitly teach at least one of the claimed impedance, reversible capacity, battery cycling time or discharge capacity, one of ordinary skill in the art would expect the all-solid state secondary battery 10 of Makino to exhibit at least one of the claimed impedance, reversible capacity, battery cycling time or discharge capacity because the all-solid state secondary battery 10 of Makino is substantially identical to the claimed battery in both structure and composition.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727